Notice of Allowability
This office communication is in response to a response filed on 02/28/2022. Claims 1-8,11-16,18-28,31-36,38-39  are allowed. Claims 9,10,17,29-30,37 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 10-11, filed on 02/28/2022 and proposed amendment  (see  Interview Summary filed on 05/26/2022) and, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Scott Burkette  – Reg. 73,284. 
The application is amended as follows:





(Currently Amended) An edge device configured to execute instructions that cause the edge device to perform operations to migrate a workload, the operations comprising: 
receiving a migration trigger comprising an indication of a migration of a workload from a source edge device to a destination host computing system, wherein the source edge device is a first smart network interface card (SmartNIC) interfacing with a source host computing system 
establishing a secure communication channel with the source edge device;
 receiving a network state for the workload from the source edge device via the secure communication channel and maintaining, by the edge device, the network state for the workload; 
quiescing a datapath for processing flows associated with the workload based on the received network state; 
receiving incremental deltas comprising changes to the network state from the source edge device via the secure communication channel; 
updating, by the edge device, the datapath for processing the flows associated with the workload based on the received incremental changes;
 providing, to the source edge device via the secure communication channel, a request for a final synchronization;
 receiving, from the source edge device via the secure communication channel, a final synchronization delta comprising incremental information for the network state as modified since the most recently received incremental change; and
 removing, by the edge device , the quiescing of the datapath to facilitate use of the network state by receiving traffic packets from the migrated workload ,wherein the edge device is a second smartNIC interfacing with the destination host computing system.

(Original) The edge device of claim 1, wherein the operations comprise: after removing the quiescing of the datapath, allowing any held up traffic packets from the migrated workload out to a network.

3.	 (Previously Presented) The edge device of claim 1, wherein the migration trigger is received by processing network packets in the data plane by the edge device.

4. 	(Original) The edge device of claim 3, wherein the network packets comprises attributes associated with the source edge device, and wherein the operations comprise identifying the source edge device based on the attributes associated with the source edge device. 
 
5. 	(Original) The edge device of claim 4, wherein the attributes comprise a media access control (MAC) address or an internet protocol (IP) address, associated with the source edge device.

6.	 (Original) The edge device of claim 1, wherein the migration trigger is received from a workload orchestrator.

7.	 (Original) The edge device of claim 6, wherein the workload orchestrator provides control information for the workload via the control plane.

8. 	(Original) The edge device of claim 1, wherein the operations comprise: providing, to the source edge device, an acknowledgement that the workload has been migrated.

9. 	(Cancelled)

10. 	(Cancelled) 

11.	 (Original) The edge device of claim 1, wherein the operations comprise: 
after receiving the final synchronization delta, providing, to the source edge device via the secure communication channel, an ACK message.

12. 	(Previously presented) The edge device of claim 1, wherein the maintaining the network state for the workload by the edge device comprises storing, the network state in a memory of the edge device 

13.	 (Original) The edge device of claim 1, wherein the network state comprises policy state data, security state data, flow state data, stateful firewall data, and connection tracking information for each of the flows.

14.	 (Original) The edge device of claim 1, wherein one or more interfaces are mapped to the workload, wherein each of the one or more interfaces comprise a context for the workload, and wherein the network state comprises each of the contexts.

15. 	(Currently Amended) An edge device configured to execute instructions that cause the edge device to perform operations to migrate a workload, wherein the edge device is a first smart network interface card (SmartNIC) interfacing with a source host computing system , the operations comprising: 
receiving a synchronization request for a workload from a destination edge device, wherein the workload is to be migrated to a destination host computing system interfacing with the destination edge device, and wherein the destination edge device is a second smartNIC;
 establishing a secure communication channel with the destination edge device; 
providing a network state for the workload to the destination edge device via the secure communication channel,wherein the network state is to be received and maintained by the destination edge device;
 providing incremental deltas comprising changes to the network state to the destination edge device via the secure communication channel; 
receiving a request for a final synchronization from the destination edge device via the secure communication channel;
 quiescing a datapath for processing [[the]] flows associated with the workload; 
providing, to the destination edge device via the secure communication channel, a final synchronization delta comprising incremental information for the network state as modified since the most recently received incremental change; and 
deleting any sessions, flows, and workload context, associated with the workload.

16. 	(Original) The edge device of claim 15, wherein the operations comprise: after providing the final synchronization delta to the destination edge device, receiving an ACK message from the destination edge device via the secure communication channel.

17.	 (Cancelled)

18.	 (Original) The edge device of claim 15, wherein the network state comprises policy state data, security state data, flow state data, stateful firewall data, and connection tracking information for each of the flows associated with the workload.

19.	 (Previously Presented ) The edge device of claim 15, wherein the synchronization request is provided by the destination edge device based on a migration trigger received from a workload orchestrator of the destination edge device, and wherein the workload orchestrator provides control information for the workload via the control plane.

20. (Currently Amended) A network state synchronization system comprising: 
a source edge device comprising a first smart network interface card (SmartNIC) interfacing with a source host computing system , 
a destination edge device comprising a second smartNIC 
wherein the destination edge device is configured to: 
receive a migration trigger comprising an indication of a migration of a workload from the source edge device to the destination host computing system;
 provide a synchronization request for the workload to the source edge device; establish a secure communication channel with the source edge device; 
receive a network state for the workload from the source edge device via the secure communication channel and maintain, by the edge device, the network state for the workload; 
quiesce a destination datapath for processing flows associated with the workload based on the received network state;
 receive incremental deltas comprising changes to the network state from the source edge device via the secure communication channel;
 update the destination datapath for processing the flows associated with the workload based on the received incremental changes;
provide, to the source edge device via the secure communication channel, a request for a final synchronization; 
receive, from the source edge device via the secure communication channel, a final synchronization delta comprising incremental information for the network state as modified since the most recently received incremental change; and 
remove the quiescing of the destination datapath to facilitate use of the network state by receiving traffic packets from the migrated workload, and 
wherein the source edge device is configured to:
 receive the synchronization request for the workload from the destination edge device;
 establish the secure communication channel with the destination edge device; provide the network state for the workload to the destination edge device via the secure communication channel;
 provide the incremental deltas to the destination edge device via the secure communication channel; 
receive the request for a final synchronization from the destination edge device via the secure communication channel;
 quiesce a source datapath for processing the flows associated with the workload; provide, to the destination edge device via the secure communication channel, the final synchronization delta; and
 delete any sessions, flows, and workload context, associated with the workload.

21. 	(Currently Amended) A method for migrating a workload, the method executed by an edge device and comprising:
 receiving a migration trigger comprising an indication of a migration of a workload from a source edge device to a destination host computing system, wherein the source edge device is a first smart network interface card (SmartNIC) a source host computing system;
establishing a secure communication channel with the source edge device;
receiving a network state for the workload from the source edge device via the secure communication channel and
 maintaining, by the edge device, the network state for the workload; 
quiescing a datapath for processing flows associated with the workload based on the received network state; 
receiving incremental deltas comprising changes to the network state from the source edge device via the secure communication channel;
 updating, by the edge device, the datapath for processing the flows associated with the workload based on the received incremental changes;
 providing, to the source edge device via the secure communication channel, a request for a final synchronization; 
receiving, from the source edge device via the secure communication channel, a final synchronization delta comprising incremental information for the network state as modified since the most recently received incremental change; and 
removing ,by the edge device, the quiescing of the datapath to facilitate use of the network state by receiving traffic packets from the migrated workload, wherein the edge device is a second smartNIC interfacing with the destinatio.

22.	 (Original) The method of claim 21 comprising:
 after removing the quiescing of the datapath, allowing any held up traffic packets from the migrated workload out to a network.

23.	 (Previously Presented) The method of claim 21, wherein the migration trigger is received by processing network packets in the data plane by the edge device.

24.	 (Original) The method of claim 23, wherein the network packets comprises attributes associated with the source edge device, and wherein the method comprises identifying the source edge device based on the attributes associated with the source edge device.

25. 	(Original) The method of claim 24, wherein the attributes comprise a media access control (MAC) address or an internet protocol (IP) address, associated with the source edge device.

26. 	(Previously Presented) The method of claim 21, wherein the migration trigger is received from a workload orchestrator of the edge device.

27.	 (Original) The method of claim 26, wherein the workload orchestrator provides control information for the workload via the control plane.

28.	 (Original) The method of claim 21 comprising: providing, to the source edge device, an acknowledgement that the workload has been migrated.

29. 	(Cancelled)

30.	 (Cancelled)
 
31. 	(Original) The method of claim 21 comprising: 
after receiving the final synchronization delta, providing, to the source edge device via the secure communication channel, an ACK message.

32.	 (Previously Presented) The method of claim 21, wherein maintaining the network state for the workload comprises storing , the network state in a memory of the edge device. 

33.	 (Original) The method of claim 21, wherein the network state comprises policy state data, security state data, flow state data, stateful firewall data, and connection tracking information for each of the flows.

34.	 (Original) The method of claim 21, wherein one or more interfaces are mapped to the workload, wherein each of the one or more interfaces comprise a context for the workload, and wherein the network state comprises each of the contexts.

35. (Currently Amended) A method for migrating a workload, the method executed by an edge device, the edge device is a first smart network interface card (SmartNIC) interfacing with a source host computing system, the method comprising:
 receiving a synchronization request for a workload from a destination edge device, wherein the workload is to be migrated to a destination host computing system interfacing with the destination edge device, and wherein the destination edge device is a second smartNIC 
 establishing a secure communication channel with the destination edge device;
 providing a network state for the workload to the destination edge device via the secure communication channel; 
providing incremental deltas comprising changes to the network state to the destination edge device via the secure communication channel, wherein  the network state is to be received and maintained by the destination edge device; 
receiving a request for a final synchronization from the destination edge device via the secure communication channel; 
quiescing a datapath for processing [[the]] flows associated with the workload; 
providing, to the destination edge device via the secure communication channel, a final synchronization delta comprising incremental information for the network state as modified since the most recently received incremental change; and 
deleting any sessions, flows, and workload context, associated with the workload.

36.	 (Original) The method of claim 35 comprising: after providing the final synchronization delta to the destination edge device, receiving an ACK message from the destination edge device via the secure communication channel.

37.	 (Cancelled) 

38.	 (Original) The method of claim 35, wherein the network state comprises policy state data, security state data, flow state data, stateful firewall data, and connection tracking information for each of the flows associated with the workload.

39. 	(Original) The method of claim 35, wherein the synchronization request is provided by the destination edge device based on a migration trigger received from a workload orchestrator, and wherein the workload orchestrator provides control information for the workload via the control plane.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
Primary Examiner, Art Unit 2445